DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 and 12-13 are examined herein.

Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub combinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p). In this case the 3rd and 4th lines of the claim recite three ingredients, none indented.
An example of a correction would read as follows:
A food product for patients with kidney disease, comprising:
a mixture, comprising:
10 to 50% rice flour, 
10 to 40% protein isolate of a single form of soy protein, and
5-10% sweet almond (prunis dulcis), 
a protein content of 0.5g to 10.0 g, 
a sodium content of less than 150 mg, 
a potassium content of less than 75 mg, and 
a phosphorous content of less than 100 mg, 
wherein both the percentages and the weights of the components of the food product are related to the percentage and weight of the final product.
Note: indentations do not need to be underlined.
Appropriate correction is required.

Claim 4 is also objected to because of the following informalities:  Claim 4 has the typo “the the” and lacks dependency.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites: “Claim 1 recites “wherein both the percentages and the weights of the components of the food product are related to the percentage and weight of the final product”, however, there is no support for such a claim.  


Claim 4 recites: “the vegetable oil contains greater than 20% monounsaturated fat, less than 10% polyunsaturated fat and less than 7% saturated fat” , however, the pending specification is clear that only the a food product as a milk substitute contain these ingredients (see para. 0025).  Therefore this is new matter because claim 4 depends on claim 1, which is open to and food composition.

Therefore, new matter is presented based on the discussion in the original Specification, as specifically cited above, and as a whole, including the examples therein.










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein both the percentages and the weights of the components of the food product are related to the percentage and weight of the final product”, which includes the term “related” which is a relative term which renders the claim indefinite. The term “related” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the type or amount of relationships that is required of such a claim. 
Further, since claim 1 requires, that “both the percentages and the weights of the components of the food product are related to the percentage and weight of the final product”, however, claim 1 also recites: “a mixture comprising 10 to 50% rice flour, 10 to 40% protein isolate of a single form of soy protein, and 5-10% sweet almond (prunis dulcis)”, which provides that the amount of rice flour, soy protein isolate and sweet almond are based on a percentage of the mixture, wherein the mixture is not claimed, it is unclear as to how these percentages of components in the food product are percentages of the final product, as required of the claim.

Claims 1 and 4 recite amount of ingredients by percent, however, there is no unit for the type of percent (e.g. mass, weight, volume, or other), and when looking in light of the pending specification no discussion on the matter is found.

Claim 4 recites “the vegetable oil” which lacks antecedent basis.

Claim Interpretation
NOTE: The claimed mixture is open to any amount of said mixture, including from above zero to below 100 weight or volume or mass percent.  This means that the ranges of the ingredients in the mixture represent an amount of:
rice flour, comprising: 10 to 50% of above zero to below 100 % of the mixture; or above about 0.00001 to below about 49.995 % of rice flour in the composition as a whole;
protein isolate of a single form of soy protein, comprising: 10 to 40% of above zero to below 100 % of the mixture; or above about 0.00001 to below about 39.996 % of protein isolate of a single form of soy protein in the composition as a whole;  and 
sweet almond (prunis dulcis), comprising: 5-10% of above zero to below 100 % of the mixture or above about 0.00005 to below about 9.999 % of sweet almond (prunis dulcis) in the composition as a whole.

Therefore, with regard to the prior art, claim 1 encompasses:
A food product, comprising:
above about 0.00001 to below about 49.995 % of rice flour;
above about 0.00001 to below about 39.996 % of protein isolate of a single form of soy protein; 
above about 0.00005 to below about 9.999 % of sweet almond (prunis dulcis);
additional (i.e. further) protein content of 0.5g to 10.0g, 
additional (i.e. further) sodium content of less than 150mg, 
additional (i.e. further) potassium content of less than 75mg, and 
additional (i.e. further) phosphorous content of less than 100mg, 
wherein the intended use is for patients with kidney disease;
wherein the claimed percentages are open to any type of percentage, and the claimed grams or milligrams are open to being per any amount of the composition.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lindbeck in view of Rangavajhyala (6,808,736), Callewaert and OF.
Lindbeck: Cereal based beverage; WO 2013/173869; published Nov. 28. 2013.

Callewaert: EP 2476317 A1; published 7/18/2012

OF: Only Foods: Almonds; published online at least by 12/07/2012 at: https://web.archive.org/web/20121207033332/https://www.onlyfoods.net/almond.html


Independent claim 1
Lindbeck teaches methods of making ready to drink beverage food products (i.e. compositions) (ab), wherein the food product is a milk substitute (0016).

Rice flour
Lindbeck teaches said compositions comprises at least one cereal grain in finely divided form, including flour (0014-0015), including rice (0015 and ref. clm. 1).




As for the amount of cereal grains: Lindbeck provides no limitation (ref. clm. 1 and throughout), however does show an example of a 250 mL packet, comprising: 3.4 grams of rice flour (Example 1). This equates to 3.4 g/250 g or 1.36 wt%, which encompasses the claim of above about 0.00001 to below about 49.995 % of rice flour.

Protein isolate
Lindbeck teaches the use of protein, including single source isolates (0083), however, not the specifically claimed type, soy isolates.
Rangavajhyala also teaches methods of making milk substitutes (1, 32+) with proteins from single source isolates, including: intact soy isolate in amounts of up to 30 wt% and up to 50 wt% (see Table 5), which encompasses above about 0.00001 to below about 39.996 % of protein isolate of a single form of soy protein.
Rangavajhyala further teaches that soy protein is used to overcome the problem of consumers who have an intolerance to regular milk formulas due to the type of proteins and/or lactose in them.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making milk substitutes with single sources of isolates, as Lindbeck, to include the specifically claimed type of single source isolate, soy isolate, as claimed, because Rangavajhyala teaches that the use of soy protein overcomes problems of consumers who have an intolerance to regular milk formulas due to the type of proteins and/or lactose in them.


Almond
Lindbeck teaches said compositions comprises almond products, including: milk (0016, 0047) and finely divided particulates (i.e. pieces) of almonds (0055).  
Although it is commonly known that sweet almonds are the type used to make foods and beverage because the other type, bitter, comprises poison, Lindbeck does not discuss this, or that the almonds used is sweet almond/prunis dulcis, as claimed.
Callewaert also teaches methods of making milk alternates/substitutes with almonds (2nd full para. on pg. 2), and further provides the type of almond used, includes sweet almond (9th full para. on pg. 3).
OF also teaches about prunis dulcis (sweet almonds) and further provides that they provide health benefits to the consumer, including: protecting the body from cancer and other diseases; boosting the body’s immunity; providing nutrients and energy; induce good cholesterol; preventing strokes and coronary artery diseases; favoring healthy lipid profiles in the blood; maintaining the integrity of the mucus membrane; and help with the process of cellular substrate metabolism (see short article).

Therefore the combination of Callewaert and OF provide reasoning for the use of sweet almonds/prunis dulcis because Callewaert illustrates they are suitable for similar intended uses, including making milk substitutes; and OF teaches there are many health benefits in their consumption which provides motivation in their use when making foods for consumption.


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making milk substitutes comprising almonds, as the modified teaching above, to include the specifically claimed type of almond, prunis dulcis/sweet almonds as claimed, because the combination of Callewaert and OF illustrates they are suitable for similar intended uses, including making milk substitutes with almonds (Callewaert); and that there are many health benefits in their consumption which provides motivation in their use when making foods for consumption (OF).

The modified, in Callewaert, does not limit the amount of almonds used in the milk substitute (ref. clm. 1), which means the teaching is open to any amount, and encompasses the claim of above about 0.00005 to below about 9.999 % of almonds.
Callewaert also provides an example wherein 5,000 grams (e.g. the sum of all ingredients) of the milk substitute is made, comprising 125 grams of almond paste (Ex. 1), which provides further specificity in an amount of 2.5 wt% of almonds, encompasses the claim of above about 0.00005 to below about 9.999 % of almonds.
Note: The sum of Callewaert’s ingredients, includes: 125 g of almond paste, 2.5 g soybean lecithin, 4689 g water, 150 g white sugar, 20 g tricalcium phosphate, 8 g sea salt, 4 g guar gum and 1.5 g xanthan gum.





Supplements
The claim requires that the composition comprises further amounts of protein, sodium, potassium, phosphorous, commonly the addition of nutrients to food products are referred to as supplements.

On protein: Lindbeck teaches the composition has 4.2 grams of protein, which encompass the claim of 0.5 to 10.0 g of protein (0089). 

On added sodium, potassium and phosphorous: The amounts claimed include the lower limit of zero (i.e. less than), which means they are optionally added, and therefore does not distinguish over the teaching above.
In the alternative, Lindbeck 

More on potassium: Lindbeck teaches that potassium may be used (0050), therefore the reference makes obvious the use of none, which encompasses the claim of less than 150 mg of potassium. Lindbeck further shows an example of a potassium content of 53 mg (Table 2), which also encompasses the claim of less than 75 mg of potassium.

More on phosphorous: Lindbeck does not teach the use of phosphorous (see Tables 1-2 and throughout), therefore encompasses the claim of less than 100 mg of phosphorus, as claimed. Lindbeck further teaches the use of small bits of fruit (0055), which is commonly known to inherently comprise a low phosphorous content per serving, having an average of about 10 mg, which also encompasses the claim of less than 100 mg of phosphorus.

More on sodium: Lindbeck teaches that sodium may be used (0050), therefore the reference makes obvious the use of none, which encompasses the claim of less than 75 mg of sodium. Lindbeck further shows an example of a sodium content of 32 mg (Table 2), which also encompasses the claim of less than 150 mg of sodium.

Intended use
It would be reasonable for one of skill in the art to expect that similar compositions have similar intended use, including for patients with kidney disease, as claimed.

In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  


Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  
In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims
As for claim 2, wherein the sweet almond is in pieces, Lindbeck teaches said compositions comprises almond products, including: finely ground (i.e. pieces) of almonds (0055).

The modified teaching, in Callewaert, shows almonds having the structure of paste (2nd full para. of Summary), which also imparts numerous particles/pieces of almonds.

As for claim 3, Lindbeck teaches the use of vegetable oil (0057), as claimed.

As for claim 4, with regard to the prior art, claim 4 encompasses: 
The food product of claim 3, wherein the vegetable oil comprises: 
greater than 20% of any monounsaturated fat, 
less than 10% of any polyunsaturated fat, and 
less than 7% of any saturated fat. 

Lindbeck teaches the specifically claimed type of oil, vegetable oil (0057).
Therefore since the claimed fatty acid nutrients are inherent to the oil, it would be reasonable to expect that a similar composition has similar nutrients, including the fatty acids claimed.

As for claim 5, Lindbeck teaches the use of sweeteners (0018), as claimed.

As for claim 6, Lindbeck teaches the sweeteners include: artificial types (0052), as claimed.


As for claim 7, teaches the sweeteners include: sucralose (0052), as claimed.

As for claim 8, Lindbeck teaches the use of thickening agents (0056), as claimed.

As for claim 10, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended use, including a milk substitute.  Further, Lindbeck teaches that the food product is a milk substitute (0016).  

As for claim 12, Lindbeck teaches said compositions are ready to drink beverages (ab.), which indicates the food product is a liquid, as claimed.

Claim 4 is also rejected under 35 U.S.C. 103 as being unpatentable over Lindbeck in view of Rangavajhyala (6,808,736), Callewaert and OF., as applied to claims 1-8, 10 and 12 above, further in view of Gandhi (2009/0123618), Rhoehm and Omidi.
Rhoehm: Canola Oil; published online at least by 11/18/2011 at: https://web.archive.org/web/20111118043442/https://www.nutritionheart.com/canola-oil-health/

Omidi: Fatty acid composition of canola (Brassica napus L.), as affected by agronomical, genotypic and environmental parameter; C. R. Biologies 333 (2010) 248–254.

As for claim 4, with regard to the prior art, claim 4 encompasses: 
The food product of claim 3, wherein the vegetable oil comprises: 
greater than 20% of any monounsaturated fat, 
less than 10% of any polyunsaturated fat, and 
less than 7% of any saturated fat. 

The modified teaching does not discuss the fatty acid contents of the vegetable oil used.
Gandhi also teaches methods of making milk substitutes (ti., 0003, 0008, ref. clm. 10) comprising vegetable oils, including types such as canola oil.
Rhoehm teaches canola oil, includes: 
63% oleic acid, a monounsaturated fatty acid; 
9% alpha linolenic acid, a polyunsaturated fatty acid; and 
7% saturated fatty acids (5th para.); which encompasses greater than 20% monounsaturated fat, and less than 10% polyunsaturated fat, as claimed.

As for the claimed amount of saturated fatty acid: Rhoehm’s teaching of 7 % saturated fatty acid makes obvious the claim of less than 7 % because the difference between less than 7 % (i.e. 6.999999 %) and 7 % is insignificant.  
Therefore a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05.I).




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making milk substitutes with vegetable oil, as the modified teaching above, to include the specifically claimed type of vegetable oil, because the combination of Gandhi and Rhoehm illustrates that the art finds similar types of vegetable oils suitable for making milk substitutes (Gandhi) because this type of vegetable oil has decreased saturated fatty acid contents which are associated with reduction in heart disease, which suggests that canola oil is beneficial for consumable foods.

On specificity of less than 7 % of a saturated fatty acid: Omidi also teaches about the saturated fatty acids in canola oil, and provides that they are made up of palmitic and stearic fatty acids (1st para of section 2.3). 
Given there is a total of 7 % saturated fatty acids in canola oil (as taught by Rhoehm), and the saturated fatty acid therein is made up of 2 types, palmitic and stearic (as taught by Omidi), this means that canola oil comprises less than 7 % of both palmitic and stearic saturated fatty acid contents, which encompasses the claim of less than 7% of a saturated fat. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making milk substitutes with canola oil, as the modified teaching above, to include less than 7 % of a saturated fatty acid, as claimed, because Omidi illustrates that canola oil has a saturated fatty acid content that includes less than 7 %.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbeck in view of Rangavajhyala (6,808,736), Callewaert and OF, as applied to claims 1-8, 10 and 12 above, further in view of Villigran (6,673,384 B1).
As for claim 9, Lindbeck teaches the use of thickening agents (0056), however, does not discuss specific types, including the claimed of maltodextrin and guar gum.
Villigran also teaches methods of making beverages with further teaches how to impart a creamy mouthfeel agent (Summary) comprising: thickeners, including the combination of maltodextrin and guar gum (8, 54+; 8, 57+; 8, 65+; ref. clm. 8).
Villigran provides that they provide a particular creamy mouthfeel, richness, sweetness and flavor impact to the beverage that is desired by the consumers (1, 18+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages with thickeners, as the modified teaching above, to include a texturizing agent that includes the specifically claimed thickeners: maltodextrin and guar gum, because Villigran provides that they provide a particular creamy mouthfeel, richness, sweetness and flavor impact to the beverage that is desired by the consumers; and further illustrates that the art finds the use of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbeck in view of Rangavajhyala (6,808,736), Callewaert and OF, as applied to claims 1-8, 10 and 12 above, further in view of Huang.
Huang: Publication number: CN 102578235 B; published June 05, 2013.

As for claim 13, although beverages like milk substitutes are commonly known to be in a solid form, like powdered milks, the modified teaching does not discuss this.
Huang also teaches methods of making beverages (ab.) comprising rice flour (ti.) and protein (see table on page 4); and further provides that this type of formulation is dried (i.e. made into a solid) (see step 7), then pulverized (i.e. reduced to dust or powder) (see step 9), which encompasses the claim of a composition being a solid.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages comprising rice flour and protein, as the modified teaching above, to include that the beverage is in a solid form, as claimed, .

Response to Arguments
It is asserted, that Applicants have amended claim 1 in accordance with those claims allowed in counterpart Mexican patent application MX/a/20 15/016004 for which a Notice of Proceeding to Grant has been issued as of 7 October 2021, in order to provide for a food product for patients with kidney disease including a mixture of 10 to 50% rice flour, 10 to 40% protein isolate of a single form of soy protein, and 5-10% sweet almond (prunis dulcis), along with a protein content of 0.5g to 10.0g, a sodium content of less than 150mg, a potassium content of less than 75mg, and a phosphorous content of less than 100mg, in that the percentages and the weights of the components of the food product are related to the percentage and weight of the final product. 
In response, Applicant is congratulated for their international patent, however, patent laws and therefore examination practices vary from country to country, therefore the outcome in other countries have no bearing on this case.
In this case, Applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that 

It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 

It is asserted, that Applicants have additionally amended claims 2 through 8 to provide, respectfully, that the sweet almond is in pieces, that the food product includes at least one vegetable oil, that the vegetable oil contains greater than 20% monounsaturated fat, less than 10% polyunsaturated fat and less than 7% saturated fat, that the food product further includes a sweetener, that the sweetener is an artificial sweetener, that the sweetener is sucralose, that the food product further includes at least one thickening agent has a powder form and that the thickening agent is maltodextrin and guar gum. 
In response, Applicant’s timely response is appreciated, and a new grounds of rejection is offered above, necessitated by said amendments. As for the sweet almond being in pieces, as nuts, almonds are always in pieces.

It is asserted, that the foregoing is taught at paragraphs [0023] through [0030] of the original specification as can be seen: [0023] This invention gives a mixture that includes a combination of rice flour, protein isolate, and/or almond, to prepare a food product as a milk substitute, low in potassium, sodium and phosphates. It is highly 
 recommended to use ingredients made of rice and/ or almonds because they present the best nutritional profile for patients with kidney disease due to the low content of sodium, phosphates and potassium; beside, they are naturally lactose free, as well as saturated fat and cholesterol. [0024] For one creation type of this invention, the almond is sweet (Prunus dulcis) preferably in pieces. The protein isolate in the other hand, 
	In response, Applicant’s showing of support, for the relate claim amendments are appreciated.

It is asserted, that “The mixture to prepare a food product as a milk substitute, also contain at least one vegetable oil, one sweetener and one thickening agent. The vegetable oil must contain >20% of monounsaturated fat, <10% of polyunsaturated fat and <7% of saturated fat. The sweetener can be natural or artificial. For one creation type of this invention, the sweetener is artificial, particularly sucralose, and the thickening agent is maltodextrin and guar gum. [0026]”
In response, Applicant’s admission is appreciated, especially because it brings light to there being no support for any food product having these specific ingredients, that there is only support for a milk substitute which these content. Please see the new matter rejection above.

It is asserted, that “One of the several applications that can use with this mixture, is the preparation of diverse food products types, as in liquid form (beverages, shakes, 
[0028] 
	In response, Applicant’s showing of support, for the relate claim amendments are appreciated, however, the matter of final food compositions comprising said milk substitute is a matter of intended use, because the patentability of a composition is based on the composition as a whole, not a single ingredient therein.

It is asserted, that this invention includes a milk substitute that includes the previously mentioned mixture. This milk substitute has low potassium, sodium and phosphates content. The content of potassium is less than 150 mg, less than 75 mg of sodium (25% less than cow milk) and less than 100 mg of phosphates. Protein content of this substitute is 0.5 g at least, preferably between 0.5 and 10.0 g. [0029] The milk substitute can be in found in solid and liquid form. For one creation type of this invention, the milk substitute is in solid form, powder particularly. [0030] Also, making reference with FIG. 1, this invention provides a production process of the previously described mixture to make a food product as a milk substitute that is low in potassium, 
The sifting starts by getting a 6 grade mesh which will be removed after isolate protein passed through it, then, a 14 grade mesh is placed to finally get the rest of the ingredients passed through it in the following sequence: vegetable oil, rice flour, thickening agent, sweetener and almond. c) Mix all the ingredients with a 20-25.degree. C. temperature for a time lag of 25-30 minutes. The ingredients are added in the following sequence: protein isolate, vegetable oil, rice flour, thickening agent, sweetener and almond. No new matter has been added. 
As set forth in the Abstract of Applicants' originally filed specification, the Applicants' disclosure provides for a mixture that includes a combination of rice flour, protein isolate, and/or almond, to be consumed, preferably, by patients with kidney disease. Applicants' disclosure also provides for a food product that is low in potassium, sodium and phosphates, and that is obtained from the foregoing mixture, which is useful to be consumed, preferably, by patients with kidney disease. Applicants' disclosure yet further provides for a milk substitute low in potassium, sodium and phosphates, obtained by the foregoing mixture, which is useful to be consumed, preferably, by patients with kidney disease. 
In response, as admitted, the claims are toward a milk substitute, therefore the preamble of claim 1 should present: A milk substitute product, comprising: …

It is asserted, that Applicants' amendments to claims 1 through 10 are believed to have rendered the foregoing rejections moot. At pages 7 and 8 of the Non-Final Office Action, Examiner rejects claim 1 as being anticipated by Lindbeck. Applicants' claims relate to a food product which does not reject the current claim amendments.
In response, please see the new grounds for rejection provided above, that was necessitated by said amendments.




Conclusion
        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793